Filed:  August 9, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
	Petitioner,
	v.
HARDY MYERS,
Attorney General, State of Oregon,
	Respondent.
(SC S48605)
	En Banc
	On petition to review ballot title.
	Submitted on the record July 19, 2001.
	Steven Novick, in propria persona, filed the petition.
	Douglas F. Zier, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	GILLETTE, J.
	Ballot title referred to Attorney General for modification.
		GILLETTE, J.
This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 48 (2002).  The proposed measure,
if adopted, would phase in a revenue sharing procedure in which
15 percent of state personal and corporate income tax revenue
would be distributed "to local governments and those local
service districts providing essential services."
		Petitioner is an elector who timely submitted written
comments to the Secretary of State concerning the content of the
Attorney General's draft ballot title and who therefore is
entitled to seek review in this court.  See ORS 250.085(2)
(stating that requirement).  We review the Attorney General's
certified ballot title to determine whether it substantially
complies with the requirements of ORS 250.035(2)(a) to (d).  ORS
250.085(5).
		Petitioner challenges only the "yes" result statement
in the Attorney General's ballot title.  That statement provides:
		 "'Yes' vote requires distribution of fifteen
percent of all state income tax revenue to some local
governments, service districts that do not tax business
income."

A "yes" result statement must set out a "simple and
understandable statement of not more than 25 words that describes
the result if the state measure is approved."  ORS 250.035(2)(b). 
Petitioner asserts that the Attorney General's "yes" result
statement fails to comply with the requirements of ORS
250.035(2)(b), in that it suggests -- incorrectly -- that the
only local governments that are eligible to receive shared tax
revenues are those governments that do not themselves tax
business income.  In fact, as petitioner points out, several such
governments will be qualified to receive shared tax revenues, but
their ordinary share will be reduced by the amount that they
raise through their own local taxes on personal or business
income, revenue, or profits.  
	The Attorney General concedes that petitioner's
criticism of the "yes" result statement is well taken, and we
agree.  We hold that the Attorney General's "yes" result
statement fails to comply substantially with the requirements of
ORS 250.035(2)(b).  Under ORS 250.085(8), Or Laws 2001, ch 802,  § 2 (House Bill 2213 (2001), section 2), the ballot title is
referred to the Attorney General for modification.  See Flanagan
v. Myers, 332 Or 318, ___ P3d ___ (2001) (explaining procedure
under 2001 legislative amendments to ORS 250.085).
	Ballot title referred to Attorney General for
modification.